NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MARINE POLYMER TECHNOLOGIES, INC.,
Plcn`ntiff-Appellee, -
V.
HEMCON, INC.,
Defendan,t-Appellant.
2010-1548 _
Appeal from the United States District Court for the
District of NeW Hampshire in case no. 06-CV-0100, Judge
Joseph A. DiClerico, Jr.
ORDER
On January 2O, 2012, the court granted the Plaintiff-
Appellee's petition for rehearing en banc. Although the
court directed that no additional briefing would be re-
quested from the parties, the court determines that
amicus briefs may be filed without leave of court if those
briefs otherwise comply with Fed. R. App. P. 29 and Fed.
Cir. R. 29.
Accordingly,
IT ls ORDERED THAT:

MARlNE POLYMER V. HEMCON 2
Amicus briefs may be filed without leave of court if
the briefs otherwise comply with Fed. R. App. P. 29 and
Fed. Cir. R. 29. Any such brief must be filed no later than
February 10, 2012. No extensions will be granted The
clerk is directed to provide a copy of this order to any
associations or organizations who are on the list of amicus
curiae maintained pursuant to Fed. Cir. R. 29.
FOR THE COURT
JAN 25 2012 ‘
fsi J an Horbaly
Date J an Horbaly
Clerk
cc: Raymond A. Kurz, Esq.
Brian M. Poissant, Esq.
Matthew C. Phillips, Esq. F|LED
Mitchell G. Stockwell, Esq. 
.1AN 2 6 2012
.1AN H0nBALY
cLEn1<